Title: To James Madison from Tristram Dalton, 25 January 1806 (Abstract)
From: Dalton, Tristram
To: Madison, James


                    § From Tristram Dalton. 25 January 1806, Alexandria. “I am informed that Mr Ridgley, Who was left at Tripoli, in charge of the Affairs of the United States, has asked leave to return to America, and that a Consul to that Power will, probably, be soon appointed.
                    “Should this be correct intelligence, I hope you will excuse my taking the liberty of naming, as a Candidate for this Office, Lieutenant Thomas Woodbridge Hooper, of the Marine Corps.
                    “He has lately returned from the Mediterranean, where he has long served—during which time he has been on shore in the different Regencies of Barbary—particularly at Tripoli, since the Peace.
                    “He is a Gentleman of Science, and Observation—genteel & pleasing in his manner And highly spoken of by his superior Officers, under whose command he served—as also by those in Garrison.
                    “If it should be consistent with your arrangements to approve of his Application, I shall feel myself greatly obliged.”
                